Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


Priority
The present application claims priority to U.S. Provisional Application No. 62/891,701, filed on August 26, 2019. The disclosures of the following U.S. patent applications are hereby incorporated by reference in their entirety: U.S. Application No. 16/247,490, filed on January 14, 2019, U.S. Patent Application No. 16/247,486, filed on January 14, 2019, U.S. Application No. 16/298,695, filed on March 11, 2019, U.S. provisional Application No. 62/640,793, filed on March 9, 2018, U.S. provisional Application No. 62/798,980, filed on January 30, 2019, U.S. Application No. 13/773,339, filed on February 21, 2013, U.S. Application No. 14/625,481, filed on February 18, 2015, U.S. Application No. 15/263,619, filed on September 13, 2016, U.S. Application No. 15/409,258, filed on January 18, 2017, U.S. provisional Application No. 62/616,956, filed on January 12, 2018, U.S. provisional Application No. 62/628,616, filed on February 9, 2018, U.S. provisional Application No. 62/661,739, filed on April 24, 2018, U.S. provisional Application No. 62/640,793, filed on March 9, 2018, and U.S. provisional Application No. 62/798,980, filed on January 30, 2019 that is hereby acknowledged by the Examiner.



Status of the Claims
The amendment dated 08/26/2020 is acknowledged.  Claims 1-28 are pending and under examination.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/15/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims are directed to a recombinant phage comprising an indicator gene in a late gene region of genome of the phage, wherein the recombinant phage is reproduction-deficient, and wherein the recombinant phage is capable of specifically infecting a microorganism of interest and a method of preparing a recombinant phage having the claimed functions.
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. 
The grounds for the written description rejection are as follows: the claim reads on a class of recombinant phages by function (reproduction-deficient and capable of specifically infecting a microorganism of interest) and by the structural feature of it simply being a recombinant phage comprising an indicator gene in a late gene region without any disclosure of what modifications can be made to the recombinant phage that provides the claim’s functions. However, there is no evidence that all recombinant phages would have the required functions.  A skilled artisan would not be apprised of what modifications to make to a bacteriophage to produce a recombinant phage that is reproduction-deficient and capable of specifically infecting a microorganism of interest. 
There is some general teaching in the art that some amino acid variations are tolerated without losing a protein’s tertiary structure, but conservation of structure is not necessarily a surrogate for conservation of function.  In terms of function of the genus of polynucleotides that encode polypeptides, they must retain the ability to retain their immunogenicity and be infectious.  Applicant has not provided a structure-function nexus.  The instant claims encompass a genus of recombinant phages with no detail as to what is to be done to the recombinant phages.  Given that there is no identification of any particular portion of the structure that must be conserved, and in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus.  The provision of a partial structure and a function without a nexus between the two does not put one in possession of the large genus of variants encompassed by the claims.  Vas-Cath Inc. V. Mahurkar, 19 USPQ2d 1111, clearly states that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117). The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116).  While it is possible to make recombinant phages that are reproduction deficient, and test them for the claimed function, the specification must provide an adequate description of the genus.  There is nothing in the claims that limit the recombinant phages to any structural feature that does correlate with the required functions. 
Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus.  In view of the lack of disclosure of how to make the construct comprising the recombinant phages, the claims are rejected as lacking adequate descriptive support for the claimed invention.

	

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Barry Chestnut whose telephone number is (571)270-3546.  The examiner can normally be reached on M-Th 8:00 to 4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BARRY A CHESTNUT/Primary Examiner, Art Unit 1648